Order entered September 9, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00476-CV

         IN THE GUARDIANSHIP OF E.F.L., AN INCAPACITATED PERSON

                          On Appeal from the Probate Court No. 2
                                  Dallas County, Texas
                           Trial Court Cause No. PR-13-1586-2

                                          ORDER
       We GRANT appellant’s September 5, 2014 second motion for an extension of time to

file a brief. Appellant shall file her brief on or before OCTOBER 6, 2014.

       We CAUTION appellant that no further extension of time will be granted absent

extraordinary circumstances.

                                                    /s/   ADA BROWN
                                                          JUSTICE